SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2013 Commission file number0-7818 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2032782 (State or jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 230 West Main Street, P.O. Box 491, Ionia, Michigan48846 (Address of principal executive offices) (616) 527-5820 (Registrant's telephone number, including area code) NONE Former name, address and fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, no par value Class Outstanding at May 8, 2013 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES INDEX Number(s) PART I - Financial Information Item 1. Condensed Consolidated Statements of Financial Condition March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations Three-month periods ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income Three-month periods ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows Three-month periods ended March 31, 2013 and 2012 6 Condensed Consolidated Statements of Shareholders' Equity Three-month periods ended March 31, 2013 and 2012 7 Notes to Interim Condensed Consolidated Financial Statements 8-60 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 61-89 Item 3. Quantitative and Qualitative Disclosures about Market Risk 90 Item 4. Controls and Procedures 90 PART II - Other Information Item 1A Risk Factors 91 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 91 Item 3b. Defaults Upon Senior Securities 92 Item 6. Exhibits 92 Discussions and statements in this report that are not statements of historical fact, including, without limitation, statements that include terms such as “will,” “may,” “should,” “believe,” “expect,” “forecast,” “anticipate,” “estimate,” “project,” “intend,” “likely,” “optimistic” and “plan,” and statements about future or projected financial and operating results, plans, projections, objectives, expectations, and intentions and other statements that are not historical facts, are forward-looking statements. Forward-looking statements include, but are not limited to, descriptions of plans and objectives for future operations, products or services; projections of our future revenue, earnings or other measures of economic performance; forecasts of credit losses and other asset quality trends; predictions as to our Bank’s ability to maintain certain regulatory capital standards; our expectation that we will have sufficient cash on hand to meet expected obligations during 2013; and descriptions of steps we may take to improve our capital position. These forward-looking statements express our current expectations, forecasts of future events, or long-term goals and, by their nature, are subject to assumptions, risks, and uncertainties.Although we believe that the expectations, forecasts, and goals reflected in these forward-looking statements are reasonable, actual results could differ materially for a variety of reasons, including, among others: ● our ability to successfully raise new equity capital, effect a conversion of our outstanding convertible preferred stock held by the U.S. Treasury into our common stock, exit the Troubled Asset Relief Program (“TARP”), bring quarterly payments on our trust preferred securities current, and otherwise implement our capital plan; ● the failure of assumptions underlying the establishment of and provisions made to our allowance for loan losses; ● the timing and pace of an economic recovery in Michigan and the United States in general, including regional and local real estate markets; ● the ability of our Bank to remain well-capitalized; ● the failure of assumptions underlying our estimate of probable incurred losses from vehicle service contract payment plan counterparty contingencies, including our assumptions regarding future cancellations of vehicle service contracts, the value to us of collateral that may be available to recover funds due from our counterparties, and our ability to enforce the contractual obligations of our counterparties to pay amounts owing to us; 1 Index ● further adverse developments in the vehicle service contract industry; ● potential limitations on our ability to access and rely on wholesale funding sources; ● the risk that sales of our common stock could trigger a reduction in the amount of net operating loss carryforwards that we may be able to utilize for income tax purposes; ● the continued services of our management team; and ● implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act or other new legislation, which may have significant effects on us and the financial services industry, the exact nature and extent of which cannot be determined at this time. This list provides examples of factors that could affect the results described by forward-looking statements contained in this report, but the list is not intended to be all inclusive.The risk factors disclosed in Part I – Item A of our Annual Report on Form 10-K for the year ended December 31, 2012, as updated by any new or modified risk factors disclosed in Part II – Item 1A of any subsequently filed Quarterly Report on Form 10-Q, include all known risks that our management believes could materially affect the results described by forward-looking statements in this report.However, those risks may not be the only risks we face.Our results of operations, cash flows, financial position, and prospects could also be materially and adversely affected by additional factors that are not presently known to us, that we currently consider to be immaterial, or that develop after the date of this report.We cannot assure you that our future results will meet expectations. While we believe the forward-looking statements in this report are reasonable, you should not place undue reliance on any forward-looking statement. In addition, these statements speak only as of the date made. We do not undertake, and expressly disclaim, any obligation to update or alter any statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. 2 Index Part I - Item 1. INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition March 31, December 31, (unaudited) Assets (In thousands, except share amounts) Cash and due from banks $ $ Interest bearing deposits Cash and Cash Equivalents Interest bearing deposits - time - Trading securities Securities available for sale Federal Home Loan Bank and Federal Reserve Bank stock, at cost Loans held for sale, carried at fair value Loans held for sale, carried at lower of cost or fair value - Loans Commercial Mortgage Installment Payment plan receivables Total Loans Allowance for loan losses ) ) Net Loans Other real estate and repossessed assets Property and equipment, net Bank-owned life insurance Other intangibles Capitalized mortgage loan servicing rights Prepaid FDIC deposit insurance assessment Vehicle service contract counterparty receivables, net Accrued income and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-interest bearing $ $ Savings and interest-bearing checking Reciprocal Retail time Brokered time Total Deposits Other borrowings Subordinated debentures Vehicle service contract counterparty payables Accrued expenses and other liabilities Total Liabilities Shareholders' Equity Convertible preferred stock, no par value, 200,000 shares authorized; 74,426 shares issued and outstanding at March 31, 2013 and December 31, 2012; liquidation preference: $86,191 at March 31,2013 and $85,150 at December 31, 2012 Common stock, no par value, 500,000,000 shares authorized; issued and outstanding:9,473,462 shares at March 31, 2013 and 9,093,732 shares at December 31, 2012 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to interim condensed consolidated financial statements (unaudited) 3 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three Months Ended March 31, March 31, (unaudited) Interest Income (In thousands) Interest and fees on loans $ $ Interest on securities Taxable Tax-exempt Other investments Total Interest Income Interest Expense Deposits Other borrowings Total Interest Expense Net Interest Income Provision for loan losses ) Net Interest Income After Provision for Loan Losses Non-interest Income Service charges on deposit accounts Interchange income Net gains (losses) on assets Mortgage loans Securities 84 Other than temporary impairment loss on securities Total impairment loss - ) Loss recognized in other comprehensive loss - - Net impairment loss recognized in earnings - ) Mortgage loan servicing Title insurance fees Increase in fair value of U.S. Treasury warrant ) ) Other Total Non-interest Income Non-interest Expense Compensation and employee benefits Occupancy, net Loan and collection Data processing Furniture, fixtures and equipment Communications Legal and professional Provision for loss reimbursement on sold loans Net losses on other real estate and repossessed assets FDIC deposit insurance Advertising Interchange expense Credit card and bank service fees Vehicle service contract counterparty contingencies Recoveries related to unfunded lending commitments ) ) Other Total Non-interest Expense Income Before Income Tax Income tax expense 35 - Net Income $ $ Preferred stock dividends and discount accretion Net Income Applicable to Common Stock $ $ Net Income Per Common Share Basic $ $ Diluted Dividends Per Common Share Declared $ $ Paid See notes to interim condensed consolidated financial statements (unaudited) 4 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income Three months ended March 31, (unaudited) (In thousands) Net income $ $ Other comprehensive income (loss), before tax Available for sale securities Unrealized gain (loss) arising during period ) Change in unrealized losses for which a portion of other than temporary impairment has been recognized in earnings 33 Reclassification adjustment for other than temporary impairment included in earnings - Reclassification adjustments for (gains) losses included in earnings 7 ) Unrealized gains (losses) recognized in other comprehensive income on available for sale securities ) Income tax expense - - Unrealized gains (losses) recognized in other comprehensive income on available for sale securities, net of tax ) Derivative instruments Unrealized loss arising during period (3 ) ) Reclassification adjustment for expense recognized in earnings 94 Reclassfication adjustment for accretion on settled derivatives - Unrealized gains recognized in other comprehensive income on derivative instruments 91 Income tax expense - - Unrealized gains recognized in other comprehensive income on derivative instruments, net of tax 91 Other comprehensive income (loss) ) Comprehensive income $ $ See notes to interim condensed consolidated financial statements (unaudited) 5 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Three months ended March 31, (unaudited - In thousands) Net Income $ $ Adjustments to Reconcile Net Income to Net Cash from Operating Activities Proceeds from sales of loans held for sale Disbursements for loans held for sale ) (108,082 ) Provision for loan losses ) Deferred loan fees (97 ) Depreciation, amortization of intangible assets and premiums and accretion of discounts on securities and loans ) (1,313 ) Net gain on sale of property and equipment (1 ) - Net gains on mortgage loans ) (3,860 ) Net gains on securities ) (684 ) Securities impairment recognized in earnings - Net losses on other real estate and repossessed assets Vehicle service contract counterparty contingencies Share based compensation 45 Increase (decrease) in accrued income and other assets (934 ) Increase in accrued expenses and other liabilities Total Adjustments Net Cash from Operating Activities Cash Flow used in Investing Activities Proceeds from the sale of securities available for sale Proceeds from the maturity of securities available for sale Principal payments received on securities available for sale Purchases of securities available for sale ) (150,607 ) Purchases of interest bearing deposits ) - Net cash from branch sale - Net decrease in portfolio loans (loans originated, net of principal payments) Proceeds from the collection of vehicle service contract counterparty receivables Proceeds from the sale of other real estate and repossessed assets Proceeds from the sale of property and equipment, net 3 - Capital expenditures ) (2,827 ) Net Cash used in Investing Activities ) (99,621 ) Cash Flow from Financing Activities Net increase in total deposits Net increase in other borrowings 5 6 Proceeds from Federal Home Loan Bank advances - Payments of Federal Home Loan Bank advances - (12,354 ) Net increase (decrease) in vehicle service contract counterparty payables ) Proceeds from issuance of common stock - Net Cash from Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid during the period for Interest $ $ Income taxes 6 Transfers to other real estate and repossessed assets Transfer of payment plan receivables to vehicle service contract counterparty receivables 79 Purchase of securities available for sale not yet settled See notes to interim condensed consolidated financial statements (unaudited) 6 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Shareholders' Equity Three months ended March 31, (unaudited) (In thousands) Balance at beginning of period $ $ Net income Issuance of common stock - Share based compensation 45 Net change in accumulated other comprehensive loss, net of related tax effect (1,144 ) Balance at end of period $ $ See notes to interim condensed consolidated financial statements (unaudited) 7 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Preparation of Financial Statements The condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures made are adequate to make the information not misleading.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2012 included in our Annual Report on Form 10-K. In our opinion, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary to present fairly our consolidated financial condition as of March 31, 2013 and December 31, 2012, and the results of operations for the three-month periods ended March 31, 2013 and 2012.The results of operations for the three-month period ended March 31, 2013, is not necessarily indicative of the results to be expected for the full year.Certain reclassifications have been made in the prior period financial statements to conform to the current period presentation.Our critical accounting policies include the assessment for other than temporary impairment (“OTTI”) on investment securities,the determination of the allowance for loan losses, the determination of vehicle service contract counterparty contingencies, the valuation of originated mortgage loan servicing rights and the valuation of deferred tax assets.Refer to our 2012 Annual Report on Form 10-K for a disclosure of our accounting policies. 2. New Accounting Standards In February, 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”. This ASU amended guidance on the reporting of reclassifications out of accumulated other comprehensive income.The amendments in this guidance require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under GAAP to be reclassified in its entirety to net income. For other amounts that are not required under GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under GAAP that provide additional detail about those amounts.This amended guidance became effective for us at January 1, 2013 and was applied prospectively.The effect of adopting this standard did not have a material impact on our consolidated operating results or financial condition, but the additional disclosures are included in note #16. 8 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) 3. Securities Securities available for sale consist of the following: Amortized Unrealized Cost Gains Losses Fair Value (In thousands) March 31, 2013 U.S. agency $ $
